Citation Nr: 1733689	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  04-42 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative disc disease (DDD).

2.  Entitlement to an effective date earlier than December 1, 2004, for the grant of service connection for tinnitus.

(The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a psychiatric disorder, service connection for hearing loss and for a right ankle condition, and an increased rating for a right knee disability are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and June 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In the October 2004 rating decision, the RO, inter alia, denied entitlement to compensation under 38 U.S.C.A. § 1151 for DDD.  In March 2007, the Veteran testified at a Travel Board hearing addressing this issue.  The Board notified the Veteran that the Veterans Law Judge who conducted the March 2007 hearing is no longer employed at the Board and that he had the right to another Board hearing.  However, the Veteran indicated that he does not want another Board hearing.

In July 2007, the Board, in pertinent part, remanded the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for DDD for further development.  In October 2010, the Board denied entitlement to compensation under 38 U.S.C.A. § 1151 for DDD.  The Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Veteran's representative and VA's General Counsel agreed to a Joint Motion for Partial Remand (JMPR) regarding the Board's July 2007 decision pertaining to the DDD issue.  Subsequently, the Court granted the JMPR in a January 2012 Order.  In August 2012 and January 2016, the Board remanded the claim for development consistent with the December 2011 JMPR.

In the June 2009 rating decision, the RO granted service connection for tinnitus effective August 19, 2008.  As noted in a January 2012 rating decision, the Veteran submitted a statement, received on June 19, 2009, disagreeing with the tinnitus service connection effective date.  In the January 2012 rating decision, the RO granted an earlier effective date of December 1, 2004, for tinnitus.

The Veteran has been represented by a private attorney, John S. Berry, in this matter.  By way of background, the Veteran submitted a November 2004 VA Form 21-22 appointing the American Legion as his representative without limitation.  Subsequently, in December 2010, the Veteran submitted a new power of attorney in favor of Mr. Berry without limitation.  See 38 C.F.R. § 14.631(e)(1), (f)(1).  The submission of this new power of attorney constitutes a revocation of the American Legion's power of attorney, as noted by the American Legion in an April 2017 statement.  See 38 C.F.R. § 14.631(f)(1).

In a VA Form 21-22a received in September 2012, the Veteran and Mr. Berry limited the scope of Mr. Berry's representation to the two issues listed on the title page, effectively revoking his general power of attorney.  See 38 C.F.R. § 14.631(f)(2).  As such, Mr. Berry's power of attorney is limited to the issues concerning entitlement to compensation under 38 U.S.C.A. § 1151 for DDD and an earlier effective date for tinnitus, and because there has been no final determination regarding these two claims, his general power of attorney is not in effect as to any new claims, despite any records suggesting otherwise that have been associated with the claims file since September 2012.  See 38 C.F.R. § 14.631(f)(2).  Accordingly, the Veteran is unrepresented with respect to any other issues currently on appeal.  If the Veteran wishes to change the scope of his representative's authority, then a new fully completed VA Form 21-22a must be submitted.

Additional evidence has been received subsequent to the most recent supplemental statement of the case (SSOC) issued in May 2016.  Because the evidence is not pertinent to the tinnitus effective date appeal decided below, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).  Although the Board is remanding a claim for additional development, remand is not necessary for the issue concerning the tinnitus effective date as there is no reasonable possibility that further assistance would substantiate this claim.  See 38 C.F.R. § 3.159(d).

The effective date issue is addressed in the decision below.  The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for DDD is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The first correspondence of record that can be construed as a service connection claim for tinnitus was received by VA on December 1, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 1, 2004, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


Legal Criteria

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

For service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that these provisions have been amended to provide for claims filed on standard VA forms.  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  Because the Veteran's tinnitus effective date claim precedes the effective date of these amendments, such amendments are not applicable here.


Analysis

Prior to the January 2012 rating decision granting the December 1, 2004, effective date for tinnitus, the Veteran contended in multiple statements that the proper effective date for tinnitus was March 7, 2007.  See, e.g., Veteran statements received on December 14, 2009, and May 22, 2010.  Since this rating decision, the Veteran contends that his "claim for hearing loss should also include [his] tinnitus, as it has been listed in [his] original VA Form 9 for [his] hearing loss."  In this regard, the Veteran contends, in a March 2012 statement from his representative, that tinnitus should have been considered as part of a hearing loss claim filed on October 9, 2003, because "a claim for hearing loss is routinely recognized as a claim for tinnitus as per VA policy."

On December 1, 2004, VA received a substantive appeal (VA Form 9), which perfected an appeal of the Veteran's October 2003 hearing loss claim that had initially been denied.  The Board notes that, although the document is dated November 9, 2004, with a cover letter dated November 24, 2004, it was clearly received on December 1, 2004, by VA as evidenced by the date stamp.  On this VA Form 9, the Veteran described ringing in his ears that he attributed to service.  While the June 2009 rating decision indicates that VA did not receive a formal claim of service connection for tinnitus until August 19, 2008, the RO, in the subsequent January 2012 rating decision, assigned an effective date of December 1, 2004, for service connection for tinnitus.  In the January 2012 rating decision, the RO explained that it based such effective date on the receipt date of the VA Form 9, which included the Veteran's description of ringing in his ears that meets the definition of an informal claim under 38 C.F.R. § 3.155(a).

After reviewing the evidence of record, the Board finds an effective date earlier than December 1, 2004, for service connection for tinnitus is not warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Prior to this date, the Veteran sought service connection for hearing loss.  However, neither this claim, nor its associated correspondence, suggest that the Veteran sought benefits for tinnitus even when considering the potential for informal claims prior March 24, 2015.  See Brokowski, 23 Vet. App. at 84.

The Veteran contends that tinnitus should have been considered as part of his hearing loss claim.  However, despite the submission of multiple statements and medical records, the Board finds that none of the evidence received prior to December 1, 2004, rises to the level of an informal claim of service connection for tinnitus.  Even if tinnitus were shown in medical records at an earlier time, the mere presence of medical evidence does not establish an intent to seek service connection.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (holding that the mere receipt of medical records could not be construed as an informal claim); see also Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006) ("[W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.").

With respect to the contention that tinnitus is routinely recognized in conjunction with a claim for hearing loss per VA policy, the Board notes that VBA Manual M21-1, III.iv.4.B.4.c encourages a sympathetic reading of hearing loss claims in some cases, particularly those from unrepresented claimants, which results in the consideration of a tinnitus service connection claim even if only the issue of hearing loss has been raised.  However, the Board finds that the evidence does not show any description of ringing in the ears received prior to December 1, 2004.  Furthermore, the Veteran has been represented throughout the duration of his claim of service connection for tinnitus, as well as during the time period when he submitted a claim for service connection for hearing loss.

Accordingly, the Board finds that the first correspondence of record that can be construed as a service connection claim for tinnitus was received by VA on December 1, 2004.  As such, the preponderance of the evidence is against the claim for an effective date earlier than December 1, 2004, for the grant of service connection for tinnitus, and thus, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

An effective date prior to December 1, 2004, for the award of service connection for tinnitus is denied.

REMAND

Regarding entitlement to compensation under 38 U.S.C.A. § 1151 for DDD, the Veteran was afforded a VA examination in March 2014.  The examiner reported that the Veteran injured his back on the job in January 2011 and that, according to the Veteran and his wife, the Veteran's submitted Workers' Compensation claim was dismissed because his back condition was due to an injury incurred at VA.  However, it does not appear that such records are currently associated with the claims file, and thus, these records should be requested on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Additionally, in the January 2016 remand, the Board requested that a copy of the Veteran's Social Security Administration (SSA) records be sent to his representative as per his June 2015 request.  The claims file shows that SSA records were associated with the claims file in May 2016.  However, in a June 2016 letter, the Veteran's representative specifically contends that he did not receive a complete copy of SSA records used in making a determination on the Veteran's claim, and thus, such records should be sent to the Veteran's representative as previously requested.

Accordingly, this issue is REMANDED for the following actions:

1.  Attempt to obtain all records pertinent to the Veteran's application for Workers' Compensation benefits associated with a January 2011 back injury, including any resulting decisions and/or determinations and all supporting medical documentation utilized in rendering the decision.

2.  Send the Veteran and his representative a copy of SSA records as requested in the Board's January 2016 remand directives.

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative with an SSOC and give them an opportunity to respond.  This issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


